—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered January 10, 1997, convicting defendant, upon his plea of guilty, of criminal use of a firearm in the first degree, and sentencing him to a term of 6 to 12 years, unanimously affirmed.
After giving due consideration to defendant’s claims of innocence along with the plea allocution record, which established *223that defendant’s plea was knowing, voluntary and intelligent, the court properly exercised its discretion in denying defendant’s motion to withdraw his plea (see, People v Frederick, 45 NY2d 520). Nothing in the plea allocution cast doubt on defendant’s guilt (see, People v Toxey, 86 NY2d 725). While in his plea withdrawal motion defendant cited his recent discovery of the identity of a purported exculpatory witness, this person was not an eyewitness and the admissibility and exculpatory nature of her potential testimony was dubious at best. Moreover, withdrawal of the plea would have caused an unusually high degree of prejudice to the People. Concur — Nardelli, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.